Citation Nr: 1217801	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with duodenal ulcer, status post subtotal gastrectomy with vagotomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for GERD but denied a separate compensable rating for that condition aside from the already service-connected duodenal ulcer status post gastrectomy.  

Because the Veteran is requesting an increased rating for his digestive disability, and that digestive disability includes his GERD, ulcer, and residuals of a gastrectomy, the Board has characterized the issue as stated on the cover page.

The issues of entitlement to service connection for a right leg disability, to include whether there was clear and unmistakable error (CUE) in the May 1971 rating decision, as well as service connection for a psychiatric disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See Representative's Informal Hearing Presentation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that a remand is necessary in order to afford the Veteran a new VA examination to assess the current severity of his digestive disability.  The most recent VA examination for his digestive disability is dated in May 2009.  The Veteran subsequently stated that his gastrointestinal symptoms had worsened and he stated that in the year of 2009 alone, he had presented to the emergency room with symptoms related to his GERD and ulcer.  Moreover, the Board finds that a new VA examination would allow for the Board to more accurately assess the current severity of the Veteran's claims under the multiple rating criteria pertaining to digestive disabilities.  Significantly, the Veteran's representative has argued that the 2009 VA examination is inadequate because it contradicts the Veteran's contemporaneous lay statements as to the severity of his digestive disability.  The Board notes that the Veteran's December 2009 statement detailing the severity of his digestive disability was sent directly to the Board without a waiver of RO jurisdiction.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his GERD with duodenal ulcer, status post subtotal gastrectomy with vagotomy. After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities dated from June 2008 to the present. All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his digestive disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's digestive disability in detail.  In addition the examiner should specifically address the following: 

a)  Is the Veteran's duodenal ulcer manifested by anemia and weight loss?  Does the duodenal ulcer result in incapacitating episodes (bed rest ordered by a physician) averaging 10 days or more at least four or more times per year?

b)  Is the Veteran's duodenal ulcer manifested by pain only partially relieved by standard ulcer therapy?  Is it manifested by periodic vomiting, recurrent hematemsis or melena?

c)  Is the Veteran's postgastrectomy syndrome manifested by characteristic circulatory symptoms or disturbance after meals, diarrhea, weight loss, nausea, sweating, hypoglycemic symptoms, and/or weight loss with malnutrition and anemia?

d) Is the Veteran's GERD manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain?  Are there symptoms of pain, vomiting, material weight loss and hematemsis or melena with moderate anemia related to the GERD?

3.  After completing the above, and any additionally indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The  Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



